COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ERIC B. DARNELL, Individually and                 §
  ERIC B. DARNELL, P.C.,                                            No. 08-17-00067-CV
                                                    §
                         Appellant,                                    Appeal from the
                                                    §
  v.                                                                 205th District Court
                                                    §
  LEE H. ROGERS, JR., DOROTHY R.                                  of El Paso County, Texas
  KEEBLE, BARBARA R. ROWE and                       §
  LINDA R. FITE,                                                    (TC#2016DCV0857)
                                                    §
                         Appellees.
                                            O R D E R

       On the Court’s own motion, it has been determined that the Sealed Exhibit A attached to

“Plaintiff’s Response to Defendant Lee H. Rogers, Jr.’s Motion to Dismiss Case” be forwarded to

the Court.

       It is therefore ordered that the District Clerk for the 205th District Court of El Paso County,

Texas, prepare a Supplemental Clerk’s Record to include the Original Sealed Exhibit A, and

forward the same to this Court on or before June 18, 2019. The Clerk of this Court will return the

original exhibit to the District Clerk of El Paso County, Texas after final disposition of this appeal.

       IT IS SO ORDERED THIS 11TH DAY OF JUNE, 2019.

                                               PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.